Citation Nr: 0701982	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-00 411	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran has forfeited eligibility, under 38 
U.S.C.A. § 6103(a), for VA benefits (West 2002).


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served from January 1942 to March 1946 in the 
Regular Philippine Army.  He was a prisoner of war (POW) from 
April 1942 to July 1942.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2004 forfeiture decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).  

In September 2005, the RO received notification that the 
National Veterans Legal Services Program (NVLSP) had revoked 
its Power of Attorney with the veteran, and thus revoked 
representation under the provisions of 38 C.F.R. § 20.608(b).  
The veteran did not file a VA Form 21-22 or VA Form 21-22a 
designating another individual or accredited service 
organization as his representative.

The Board subsequently entered a decision on October 14, 
2005, which determined that the declaration of forfeiture 
against the veteran was proper under 38 U.S.C.A. § 6103(a), 
and the appeal to remain eligible for VA benefits was denied.

In November 2005, the veteran filed a Motion for 
Reconsideration of the October 14, 2005, Board decision, 
stating that he had not been informed of the withdrawal of 
NVLSP's representation and was not given the opportunity to 
request another Veterans Service Organization to represent 
his claim before the Board.  Thus, the possibility was raised 
that the Board decision dated in October 2005 was rendered 
without having provided the veteran due process under the 
law.

In July 2006, the Board wrote to the veteran informing him 
that it would vacate its October 14, 2005, decision and 
provide him the opportunity to designate another 
representative to assist him in his case.  He was also 
informed that the Board would then issue a new decision, 
taking into consideration any presentation on his behalf by 
any new representative which he might designate.  Under the 
circumstances, the veteran's motion for reconsideration was 
rendered moot. 

Accordingly, the October 14, 2005, Board decision addressing 
the issue of whether the veteran has forfeited eligibility, 
under 38 U.S.C.A. § 6103(a), for VA benefits is vacated.



__________________________
	ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



